EXHIBIT 10.3

LOCK UP AGREEMENT
 


THIS LOCK UP AGREEMENT (this “Agreement”) is made and entered into by
______________ GmbH, a German corporation (the “Seller”) and the day and year
last below written.


Reference is hereby made to that certain Stock Purchase Agreement (the “Purchase
Agreement”), dated even date herewith, by and among Darrieus Development Corp.,
a ______ corporation (“Purchaser”), Helix Wind, Corp., a Nevada corporation
(“Helix”), Venco Power GmbH, a German company (“Venco”), and the sellers
indicated therein (collectively, “Sellers”) pursuant to which, among other
things, Purchaser will purchase all of the outstanding shares of capital stock
of Venco (the “Transaction”).  As partial consideration therefor, Sellers will
receive shares of common stock, par value $0.0001 per share, of Helix (the
“Shares”).  Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Purchase Agreement.


Pursuant to the Purchase Agreement, and in recognition of the benefit that the
Transaction will confer upon the undersigned, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned hereby covenants and agrees that during the period commencing on
______ [the date hereof] and expiring on ______ [the second anniversary of the
date hereof] (the “Lock-up Period”) the undersigned shall not, directly or
indirectly, without the prior written consent of Helix, issue, offer, agree or
offer to sell, sell, grant an option for the purchase or sale of, transfer,
pledge, assign, hypothecate, distribute or otherwise encumber or dispose of the
Shares (a “Transfer”) it receives in connection with the Transaction.
 
Notwithstanding the foregoing, the undersigned shall be permitted, from time to
time, commencing on _____ [the first anniversary of the date hereof] and
continuing until the expiration of the Lock-up Period, to Transfer such number
of Shares in any 30-day period as do not exceed, in the aggregate, 8.5% of the
undersigned’s holdings of Shares.
 
In order to enable the enforcement of this Agreement, the undersigned hereby
consents to the placing of legends and/or stop orders with Helix’s transfer
agent with respect to the Shares and Helix and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Agreement.
 
The undersigned acknowledges that the execution, delivery and performance of
this Agreement is a material inducement to Purchaser to complete the
transactions contemplated by the Purchase Agreement and that Purchaser and Helix
shall be third party beneficiaries of this Agreement and Purchaser and Helix
shall be entitled to specific performance of the undersigned’s obligations
hereunder.
 
Any obligations of the undersigned under this Agreement shall be binding upon
the heirs and personal representatives of the undersigned.


This Agreement shall be governed by and construed in accordance with the laws of
the United Kingdom without regard to the principles of conflict of laws.



[SIGNATURE CONTAINED ON FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature page to Lock Up Agreement]




Dated: _______________, 2009
 

 
SELLER:




_________________________________ GmbH,
a German corporation


By: ____________________________________
Print Name:
Its:


[CORPORATE SEAL]




Address: ________________________________  

 
                                                                         